McDONALD, Chief Justice.
This is an appeal from the District Court of McLennan County, Texas. The record reflects that the cause was tried before a jury and judgment thereafter entered by the court; that thereafter appellant gave notice of appeal and filed an appeal bond, but has brought no record other than the above before this court. Both parties have by agreed motion moved that this cause be affirmed.
In view of the foregoing the cause is hereby affirmed.
It is further ordered that mandate issue without delay.